Exhibit A Joint Filing Agreement In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule 13G referred to below) on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Class A ordinary shares of IFM Investments Limited, a Cayman Islands company, and that this Agreement may be included as an Exhibit to such joint filing.This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. [Remainder of this page has been left intentionally blank.] Signature Page IN WITNESS WHEREOF, the undersigned hereby execute this Agreement as of February 11, 2011. Donald Zhang /s/ Donald Zhang Donald Zhang Harry Lu /s/ Harry Lu Harry Lu IFM Overseas Partners L.P. By: IFM Overseas Limited, its general partner By:/s/ Donald Zhang Name: Donald Zhang Title:Director IFM Overseas Limited By:/s/ Donald Zhang Name: Donald Zhang Title:Director
